Name: Commission Regulation (EEC) No 1343/79 of 29 June 1979 fixing for the 1979/80 marketing year the reference prices for pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 112 Official Journal of the European Communities 30 . 6 . 79 COMMISSION REGULATION (EEC) No 1343/79 of 29 June 1979 fixing for the 1979/80 marketing year the reference prices for pears whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed , for a home-grown product with defined commercial charac ­ teristics being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying the specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated , prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the reference price for pears , other than perry pears (subheading ex 08.06 B II of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 30 1 /79 (2 ), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed before the begin ­ ning of each marketing year ; Whereas peats are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas pears harvested during a given crop year are marketed from June of one year to May of the following year ; whereas the quantities marketed in June and May of the following year are so small that there is no need to fix reference prices ; whereas the reference prices should therefore be fixed for the period from 1 July up to and including 30 April of the following year ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the cost of transporting Community products from the production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; Whereas, to take variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ;  July : 28-60  August : 23-85  September : 23-67  October : 25-58  November : 27-44  December : 29-48  January to April inclusive : 30-69 Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 1 18 , 20 . S. 1972 , p. 1 . ( : ) See page 26 of this Official Journal .